         Case 1:20-cv-04271-MKV Document 14 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                              USDC SDNY
                                                                           DOCUMENT
 LUIS A. GONZALEZ, and JULIO                                               ELECTRONICALLY FILED
 SANCHEZ ESPINOZA, individually and on                                     DOC #:
 behalf of others similarly situated,                                      DATE FILED: 10/26/2020

                             Plaintiffs,                       1:20-cv-04271 (MKV)
                    -against-
                                                                    ORDER OF
                                                                    DISMISSAL
 H.K. SECOND AVE RESTAURANT INC.
 d/b/a BAIT & HOOK, SHAHEEN KHAN,
 and MAHA KHONDOKER,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Complaint in this action was filed on June 4, 2020 [ECF #1]. Executed summonses

were filed on the docket on July 24, 2020 and September 25, 2020, reflecting service on July 21,

2020 and July 22, 2020 [ECF #11-13]. Defendants’ responses to the complaint were due by

August 12, 2020. No responses were filed, and Plaintiff has not prosecuted this case to date.

Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued for failure to prosecute

without costs to any party and without prejudice to restoring the action to this Court’s calendar if

the application to restore the action is made by November 25, 2020. If no such application is

made by that date, today’s dismissal of the action is with prejudice. See LeSane v. Hall’s Sec.

Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626,

630 (1962)).

SO ORDERED.
                                                      _________________________________
Date: October 26, 2020                                MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
